MEMORANDUM **
Oscar Orlando Portillo, a native and citizen of Guatemala, seeks review pro se of a Board of Immigration Appeals order dismissing his appeal from an immigration judge’s denial of his application for cancel- ; lation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Portillo failed to show exceptional and extremely unusual hardship to his U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.2009).
Portillo’s contentions, that the Board did not properly consider and weigh all evidence of hardship and that the government should have disclosed an alleged pending application for asylum at the time the removal order was issued, do not raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.